Citation Nr: 1311160	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-44 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Preston J. Girard, Agent


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  His service included a tour of duty in Vietnam from October 1967 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009 and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In the July 2009 rating decision, the RO denied service connection for hypertension and for diabetes mellitus, type II.  In the August 2010 decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective in April 2009.  In February 2012, the RO increased the rating to 50 percent, also effective in April 2009.  The Veteran disagrees with the assigned rating.

In July 2011 and again in May 2012, additional evidence was added to the Veteran's claims file in support of the Veteran's increased rating claim for PTSD.  The evidence consists of a June 2011 medical report from the Veteran's treating VA psychologist.  Although the most recent supplemental statement of the case was issued subsequent to the date of receipt of the new evidence, in February 2012, it is not mentioned in the supplemental statement if the case and does not appear to have been considered at that time.  This appears to be because of a temporary folder that was created in this appeal.  In any event, the Veteran signed a written form waiving review of the new evidence by the RO in the first instance.  38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for hypertension and for diabetes mellitus, type II, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD symptoms have most nearly approximated total occupational and social impairment throughout the appeal period.
CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as is this case or not.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 100 percent rating is proper.

The Veteran is in receipt of a 50 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F. 3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 31-40 indicates some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment thinking or mood.  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

The evidence in this case reflects that the Veteran's symptoms have most nearly approximated total occupational and social impairment throughout the appeal period.  While the Veteran has not been shown to have most of the symptoms listed in the criteria for a 100 percent rating, a VA examiner in June 2010 noted the chronic and severe nature of the symptoms that he does have.  In this regard, he reported that the Veteran had reliving, arousal, and avoidance symptoms that interfered with all aspects of his life.  In terms of occupational and social functioning, the examiner opined that the Veteran experiences signs and symptoms of PTSD that render him totally impaired in occupational and social functioning.  He assigned the Veteran a GAF score of 40 thus indicating major impairment in several areas such as work and family relations.  

VA outpatient records show that the Veteran has been receiving supportive therapy and weekly psychotherapy for years for his PTSD.  In a letter dated in June 2011, a VA licensed psychologist reported that the Veteran was active in VA's treatment program and has worked with the Veteran in group psychotherapy since November 2010.  He reported that the Veteran exhibited a full spectrum of PTSD symptoms, had severe anxiety, was markedly avoidant and had significant difficulties relating to most other people.  He reported that the Veteran's PTSD symptoms were chronic and severe, and were "[c]onsistent with the findings from his last C&P exam.... which indicated that 'signs and symptoms of PTSD render him totally impaired in occupational and social functioning'".  The psychologist opined that the Veteran's quality of life had been dramatically affected by his PTSD and his ability to work was significantly compromised by his PTSD.  He said he did not believe the Veteran was capable of attaining or maintaining gainful employment presently or in the foreseeable future.  

In short, the above evidence reflects that while the Veteran has not had most of the symptoms listed in the criteria for a 100 percent rating, his PTSD symptoms are so significant and severe as to have resulted in an approximation of total occupational and social impairment throughout the appeal period.  The maximum schedular rating of 100 percent for PTSD is therefore warranted throughout the appeal period.  38 C.F.R. § 4.1.

The Board notes that the Veteran's representative has raised a claim for service connection for a total rating based on individual unemployability due to service connected disability(TDIU), see written argument dated in May 2011; however, as the award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU, consideration of the argument of the Veteran's representative regarding TDIU is unnecessary.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  Similarly, given the grant of the full benefit sought, consideration of whether VA complied with its duties to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000 is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 267-268 (2001).


ORDER

A 100 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As noted above, the Veteran's active duty service included service in Vietnam from October 1967 to August 1968 and his exposure to herbicides is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  The basis of the RO's denial of his claim in July2009 was that the record failed to show that he was clinically diagnosed as having diabetes, type II.  In written argument in February 2011, the Veteran's representative asserts that there is evidence showing a provisional diagnosis of diabetes mellitus and requests that the Veteran be afforded a VA examination to clarify the diagnosis.  He points to evidence diagnosing the Veteran as having hyperglycemia and early diabetic peripheral neuropathy in support of his request.  The Board agrees.  VA outpatient records are replete with diagnoses of hyperglycemia and, more recently, reflect diagnoses of impaired fasting glucose.  These records also show that the Veteran underwent a diabetic monofilament foot exam and a diabetic eye exam in April 2010 with unremarkable results.  

In light of the above, the Veteran should be afforded a new VA examination in order to clarify whether he has the disability of diabetes mellitus, type II, that he claims.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim).  The Court has held that the element requiring evidence that a disability may be associated with the appellant's service set forth in McLendon constitutes a low threshold.  McLendon, 20 Vet. App. at 83.

As for the claim for service connection for hypertension, the Veteran's representative has recently raised an alternative theory of entitlement.  In this regard, he asserted in written argument in February 2011 that the Veteran's hypertension is secondary to his service-connected PTSD and prostate disability.  38 C.F.R. § 3.310.  As this theory of entitlement has not been considered by the RO and is part and parcel of the present claim, it must be considered.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); see also Roebuck v. Nicholson, 470, 474 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination before an appropriate medical professional to determine whether he has diabetes mellitus, type II.  In clarifying the Veteran's diagnosis in this regard, the examiner should have the Veteran's claims file to review and perform all indicated tests and studies.  The examiner should fully explain his conclusion.

2.  Undertake such notice and development as is needed to adjudicate the issue of secondary service connection for hypertension.  If opinions as to cause or aggravation are needed, they should be obtained.  The claims folder should contain documentation of all development and notice done.

3.  The Veteran is hereby notified that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

4.  After conducting any additional development deemed appropriate, readjudicate the issues on appeal, to include determining the issue of entitlement to service connection for hypertension on a secondary basis; that is, whether such disability is proximately due to or caused or aggravated by the Veteran's service-connected PTSD or prostate disability.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  Then, return the appeal to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


